Title: To Benjamin Franklin from [Jean-Baptiste?] Vandenyver, 13 March 1781
From: Vandenyver, Jean-Baptiste
To: Franklin, Benjamin


MonsieurParis ce 13 mars 1781
Je Vous Supplie de maccorder une audience le Jour et heure de votre commodité. C’est pour presenter a votre Excellence Le S. Cabarrus de Madrid qui est venu icy par les ordres de la Cour dEspagne pour des affaires qui ont des raports avec Lamerique Septentrionalle.
Jay Lhonneur detre avec Respect Monsieur Votre tres humble & tres Obeissant Serviteur
Vandenyver
Rue Royale bute St RochMonsieur franklin a Passy
 
Notation: Vandenyver Mars 13. 81
